LENT, J.
Like the petitioner in Price v. Board of Parole, 301 Or 393, 723 P2d 314 (1986), this petitioner argued to the Court of Appeals and to this court that the Board of Parole (Board) “abused its discretion” by not overriding the minimum sentence imposed by the trial judge, ¡ which exceeded the petitioner’s guideline matrix as determined by the Board.
At the time of the petitioner’s parole hearing, the same statutes and administrative rules were in effect that we interpret today in Price. The petitioner’s argument is identical to that advanced by Price, and for the reasons given in that opinion, we hold that the petitioner’s claim that the Board abused its discretion by not overriding his minimum sentence is insufficient to invoke the court’s authority to reverse or remand the Board’s order. ORS 183.482(8)(b).
The decision of the Court of Appeals is affirmed.